Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Group I directed to Claims 1-9 in the reply filed on 11/17/2022 is acknowledged. It is noted that Applicant has canceled Claims 10-18 and added new Claims 19-26. Due to the newly added claims,
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a regenerative street sweeper, classified in A47L 5/22.
II. Claims 19-26, drawn to a street sweeper fan blade, classified in F04D 29/281.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of I does not require, blades comprising: a first rectangular panel with a leading edge and a trailing edge; a second rectangular panel having a leading edge and a trailing edge; the first rectangular panel having a distance between its leading and trailing edges which is greater than the distance between the leading and trailing edges of the second rectangular panel; an elongated rod connecting the leading edges of the first and second rectangular panels; and the trailing edges of the first and second rectangular panels being secured together; whereby the rod and first and second rectangular panels form an airfoil profile as required by the subcombination of I. The subcombination has utility by itself such as that of a fan blade.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups have a different field of search, for example: 
Group I would require a search in at least A47L 5/22 along with a unique text search.
Group II would require a search in at least F04D 29/281 along with a unique text search.
During a telephone conversation with Kirk M. Hartung on December 2nd, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-26 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 2 is objected to because of the following informalities:  In Lines 1-2, the recitation of, “each air foil blade includes a leading-edge rod” should recite, “each airfoil blade of the plurality of airfoil blades includes a leading-edge rod” to enhance clarity.
Claim 5 is objected to because of the following informalities:  In Line 2, the recitation of, “each of the blades” should recite, “each of the plurality of airfoil blades” to enhance clarity.
Claim 6 is objected to because of the following informalities:  In Line 2, the recitation of, “the blades” should recite, “the plurality of airfoil blades” to enhance clarity.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the term “close” in Line 1 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 3, the recitation of, 
“the rod” in Line 1 and 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the leading edge-rod” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 8, the recitation of, “the rod” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a leading edge-rod” and Applicant is suggested to amend the limitation accordingly.
“wherein forward ends of the panels are attached to the rod” in Line 1-2 renders the scope of the claim unclear and indefinite because only the forward ends of the forwardmost panels can be attached to the rod as illustrated in figure 5 of the instant application.
Regarding Claim 9, the recitation of, 
“the rod” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a leading edge-rod” and Applicant is suggested to amend the limitation accordingly.
Claims 2-9 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlinden (US 6,122,797) in view of Son et al. (US 9,995,311 B2) hereinafter referred to as Son.

    PNG
    media_image1.png
    531
    676
    media_image1.png
    Greyscale

Regarding Claim 1, Vanderlinden discloses a regenerative street sweeper (20, figure 1 also reproduced/annotated above) having a pick-up head (80, figure 1) residing close to a street surface (see figure 1), a hopper (36, figure 1) to receive debris-laden air from the pick-up head (intended use recitation; also see figure 1), a dust separator (60, figure 1), and a fan (70, figure 1) to receive air from the dust separator and direct air to the pick-up head (intended use recitation; also see figure 1), the fan comprising:
a cylindrical housing (see 70, figure 1) having opposite sides (inherent, see 70, figure 1) and a curved wall (see 70, figure 1) extending between the opposite sides (inherent, see 70, figure 1);
an axial air inlet (see annotated figure 1) downstream of the dust separator (see annotated figure 1);
a radial air outlet (see annotated figure 1) to direct clean air to the pick-up head (see annotated figure 1).
Vanderlinden does not explicitly disclose a plurality of rotatable airfoil blades mounting in the housing to direct air from the air inlet to the air outlet.
Son relates to a centrifugal fan that has an effect of achieving noise reduction i.e. pertinent to a problem addressed by the instant application, and thus considered analogous art; Son teaches of a fan (100, figure 2 also reproduced below) having a plurality of rotatable airfoil blades (130, figure 3 also reproduced below).

    PNG
    media_image2.png
    382
    418
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    410
    414
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fan of Vanderlinden include a plurality of rotatable airfoil blades as taught by Son, and thereby have a plurality of rotatable airfoil blades mounting in the housing to direct air from the air inlet to the air outlet. The inclusion of such fan blades provides the benefit of achieving noise reduction (see Son, Para 15).
	Regarding Claim 5, Vanderlinden as modified by Son discloses and teaches, that the fan has a rotational axis (inherent, see modification in Claim 1) and each of the blades has an angle of attack of 9-11° (since angle of attack is determined based on the direction of the airflow, modification of Claim 1 inherently discloses the claimed angle of attack based on a directional component of the operating airflow).
Regarding Claim 6, Vanderlinden discloses as modified by Son discloses and teaches that the blades each have curved upper and lower surfaces (see Son:132 and 131, figure 2).
	Allowable Subject Matter
Claims 2-4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claims 2, 4 and 7, the claimed limitations are neither known in nor obvious from the closest prior art considered to be Vanderlinden and Son.  
Claims 3 and 8-9 also contain allowable subject matter by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0025209 A1 relates to a centrifugal fan (see figure 1).
US 6161250 relates to a Dustless Regenerative Air Sweeper (see 10, figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sabbir Hasan/Primary Examiner, Art Unit 3745